Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 2/15/2021.  Claim 1 is amended.  Claims 1-20 are pending and examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asquith 5,617,717 (herein after referred to as Asquith, which incorporates the disclosure of 08/258,983 which matured unto patent Asquith 5,565,118 herein after referred to as Asquith ‘118) in view of Wikipedia “FADEC” and Smith 5,361,737.
Regarding claim 1, Asquith teaches a system (the collection of elements shown in Fig. 3 and 4) comprising: a combustion chamber (30) of a jet engine (in accord with dependent claim 11 which positively recites the jet engine, the recitation of jet engine in claim 1 has been construed as an intended use and as such non-limiting) the combustion chamber including a liner (32) that defines a combustion zone (the channel within and defined by 32), a fuel inlet (the outlet of the 14’s) configured to introduce fuel in to the combustion zone for combustion (col. 3 ll. 47-50 “Fuel is introduced into the augmentor through fuel spray sources 34 spaced around the periphery of the augmentor interior. Fourteen fuel spray sources 34 can be seen in FIG. 4”) a radio-frequency power source (21); a resonator (the elements including and within 23) electromagnetically coupled to the radio-frequency power source (col. 3 ll. 23-30 Without going into great detail, which can be obtained by referring particularly to copending application Ser. No. 08/258,983, the igniter 20 is powered by a magnetron 21, the energy from which is coupled into waveguide 22 and thence into a coaxial transmission line 23. The coaxial transmission line 23 terminates in a gap 24 across which a plasma is developed) and having a resonant wavelength (Asquith ‘118 col. 5 ll. 30-42 "As noted above, the length of the plasma forming section 10 is not arbitrary, even though there are many operable lengths available. These operable lengths differ 
Asquith does not teach a controller configured to cause the radio-frequency power source to excite the resonator with the signal so to as provide the plasma corona and cause combustion of the fuel.
Wikipedia teaches using a Full Authority Digital Engine Control (FADEC) to control all aspects of aircraft engine performance (FADEC works by receiving multiple input variables of the current flight condition including air density, throttle lever position, engine temperatures, engine pressures, and many other parameters. The inputs are received by the EEC and analyzed up to 70 times per second. Engine operating parameters such as fuel flow, stator vane position, bleed valve position, and others are computed from this data and applied as appropriate. FADEC also controls engine starting and restarting. The FADEC's basic purpose is to provide optimum engine efficiency for a given flight condition.)
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the igniter power control taught by Asquith with Wikipedia’s teachings on using FADEC’s to control engine operation (including providing power to igniters) since it has been held that it is an obvious extension of prior art principles to apply a known technique (control over engine operations including fuel flow, start and restart, via a FADEC) to a known device (afterburner fuel system taught by Asquith) ready for improvement to yield predictable results (enabling optimally efficient engine 
Asquith in view of Wikipedia does not teach a base conductor at a proximal end of the resonator and the first conductor and the second conductor extending from the base conductor at the proximal end.
Smith teaches a resonator ((16) see col. 3 ll. 55-62 “The resonator 16, as shown in FIGS. 3 and 4, includes a conductive cavity housing 44, a center conductor 46, an RF connector 48 and an electrode 50. The cavity housing 44 is preferably hollow and generally cylindrical in shape and has solid annular structure presenting an outer surface 52 and inner surface 54, thereby creating a cavity 47. The housing 44 is preferably one-quarter of the electrical wavelength in length”) which serves as a plasma igniter (col. 2 ll. 49-52 “An apparatus for providing an ignition source for internal combustion engines is shown in FIG. 1. The apparatus comprises a radio frequency (RF) oscillator 12, an amplifier 14, and a coaxial cavity resonator 16”), the resonator comprising a base conductor ((the plate shorting end 51) col. 3 ll. 11-15 “The cavity housing 44 and center conductor 46 are shorted together at one end 51 and open at the other end 53 such that cavity housing 44 generally surrounds and lies along the same axis as center conductor 46, as seen in FIGS. 3 and 4”) at a proximal end (51) of the resonator and the first conductor (46 and 50) and the second conductor (the cylindrical portion of 52 extending from the base conductor) extending from the base conductor at the proximal end (see Fig. 4).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Asquith in view of Wikipedia with Smith since it has been 
Regarding claim 2, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith further teaches wherein the fuel inlet is oriented so as to direct at least a portion of the fuel toward the electrode (the fuel in injected upstream of the electrode and flows downstream towards the electrodes where they are ignited by 26 and become burning gases 35 see col 3 ll. 57-60 “Dotted lines 35 depict the outlines of the burning gases as they flow through the augmentor after having been ignited by the igniters 20” see also Fig. 4 and col. 4 ll. 30-40 supra)
Regarding claim 3, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith further teaches a fuel injector (the 14’s) configured to inject the fuel through the fuel inlet in a fuel spray pattern (the spray pattern of the 14’s), wherein the distal end of the electrode is positioned within the fuel spray pattern (see Fig. 4, the distal end of the electrode would need to be positioned within the fuel spray pattern to produce the patter of the burning gases 35 seen).
Regarding claim 4, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith further teaches wherein the electrode is positioned downstream of the fuel inlet in the combustion zone (see Fig. 4)
Regarding claim 6, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith further teaches wherein a longitudinal axis of the first conductor (Fig. 4 the longitudinal axis of 23) is perpendicular (see Fig. 4) to a longitudinal axis of the combustion chamber (the axis lying along the axis of rotation of 33)
Regarding claim 8, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith further teaches wherein the combustion chamber includes an outer casing (31) through which the resonator extends (see Fig. 6A).
Regarding claim 11, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith in view of Wikipedia and Smith as discussed above does not teach the system of claim 1, further comprising the jet engine.
Asquith teaches providing jet engines with afterburners (col. 1 ll. 7-20 “Many modern jet aircraft, particularly military aircraft, include an augmentor section (popularly called an after burner) in conjunction with their main propulsion gas turbine engine(s). Augmentors are used primarily to provide extra thrust for relatively short periods of time, which may be required during e.g., takeoff and high speed maneuvers”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the afterburner of Asquith in view of Wikipedia and Smith with the jet engine taught by Asquith to provide the benefit of an aircraft propulsion system capable of providing extra thrust for relatively short periods of time, as needed during takeoff and high speed maneuvers.
Regarding claim 12, per the rejection of claim 1 supra, Asquith in view of Wikipedia and Smith teaches the structural limitations recited in claim 12.
The recited method steps of claim 12 are the normal and usual operation of the apparatus taught by Asquith in view of Wikipedia and Smith in the rejection of claim 11 supra, as such, it would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have performed the method steps recited in claim 12 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claims 13-15 and 17, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
The recited method steps of claims 13-15 and 17 are the normal and usual operation of an apparatus with the added apparatus limitations taught by Asquith in view of Wikipedia and Smith in the rejection of claim 2-4 and 6 supra, as such, it would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have performed the method steps recited in claims 13-15 and 17 since it has been held that if a prior art device, in its normal and usual operation, would In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asquith ‘118 in view of Wikipedia and Smith.
Regarding claim 1, Asquith ‘118 teaches a system comprising: a combustion chamber (41 and 43) of a jet turbine engine (col. 2 ll. 1-3 FIG. 2 is a sectioned view of a portion of the combustor chamber of a gas turbine jet engine, showing how an igniter may be installed); the combustion chamber including a liner (43) defining a combustion zone (the space within 43) and (ii) a fuel inlet (46) configured to introduce fuel (col. 7 ll. 12-15 The plasma plume provides thermal energy to ignite fuel which is being supplied to the combustor from the fuel cup 45) into the combustion zone for combustion; a radio-frequency power source (magnetron 24 and the magnetron power supply (col. 5 ll. 5-17 Magnetron 24, powered by a power supply which is not shown, provides the electromagnetic energy to form the plasma. The magnetron antenna 25 radiates the electromagnetic energy from the magnetron into wave launcher section 21b of the waveguide. The electromagnetic energy is transmitted along the waveguide transmission line toward the plasma forming section antenna 22, where it is received and conducted further along the high frequency coaxial transmission line that couples the energy received at the antenna 22 to the active plasma plume forming end 11a of the plasma forming section. The antenna 22 should be fabricated from a metal with good electrical and thermal conductivity. Preferably, antenna 22 is simply an extension 
Asquith ‘118 does not teach a controller configured to cause the radio-frequency power source to excite the resonator with the signal so to as provide the plasma corona and cause combustion of the fuel.
Wikipedia teaches using a Full Authority Digital Engine Control (FADEC) to control all aspects of aircraft engine performance (FADEC works by receiving multiple input variables of the current flight condition including air density, throttle lever position, engine temperatures, engine pressures, and many other parameters. The inputs are received by the EEC and analyzed up to 70 times per second. Engine operating parameters such as fuel flow, stator vane position, bleed valve position, and others are computed from this data and applied as appropriate. FADEC also controls engine starting and restarting. The FADEC's basic purpose is to provide optimum engine efficiency for a given flight condition.)
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the igniter power control taught by Asquith ‘118  with Wikipedia’s teachings on using FADES’s to control engine operation (including providing power to igniters) since it has been held that it is an obvious extension of prior art principles to apply a known technique (control over engine operations including fuel flow, start and restart, via a FADEC) to a known device (afterburner fuel system taught by Asquith) ready for improvement to yield predictable results (enabling optimally efficient engine operation), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (D).
Asquith ‘118 in view of Wikipedia does not teach a base conductor at a proximal end of the resonator and the first conductor and the second conductor extending from the base conductor at the proximal end.
Smith teaches a resonator ((16) see col. 3 ll. 55-62 “The resonator 16, as shown in FIGS. 3 and 4, includes a conductive cavity housing 44, a center conductor 46, an RF connector 48 and an electrode 50. The cavity housing 44 is preferably hollow and generally cylindrical in shape and has solid annular structure presenting an outer surface 52 and inner surface 54, thereby creating a cavity 47. The housing 44 is preferably one-quarter of the electrical wavelength in length”) which serves as a plasma igniter (col. 2 ll. 49-52 “An apparatus for providing an ignition source for internal combustion engines is shown in FIG. 1. The apparatus comprises a radio frequency (RF) oscillator 12, an amplifier 14, and a coaxial cavity resonator 16”), the resonator comprising a base conductor ((the plate shorting end 51) col. 3 ll. 11-15 “The cavity housing 44 and center conductor 46 are shorted together at one end 51 and open at the other end 53 such that cavity housing 44 generally surrounds and lies along the same axis as center conductor 46, as seen in FIGS. 3 and 4”) at a proximal end (51) of the resonator and the first conductor (46 and 50) and the second conductor (the cylindrical portion of 52 extending from the base conductor) extending from the base conductor at the proximal end (see Fig. 4).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Asquith ‘118 in view of Wikipedia with Smith since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the quarter wave resonator for a plasma ignition 
Regarding claims 12, per the rejection of claim 1 supra, Asquith ‘118 in view of Wikipedia and Smith teaches the structural limitations recited in claim 12.
The recited method steps of claim 12 are the normal and usual operation of the apparatus taught by Asquith ‘118 in view of Wikipedia FADED and Smith in the rejection of claim 1 supra, as such, it would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have performed the method steps recited in claim 12 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claims 1, 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vdoviak 3,487,636 in view of Asquith and Wikipedia
Regarding claim 1, Vdoviak teaches a system (the collection of elements shown in Fig. 1) comprising: a combustion chamber (the space through which 20, 24, and 26 flow) of a jet engine (the jet engine of which the augmentor of Fig. 1 comprises a 
Vdoviak as discussed above does not teach a fuel inlet configured to introduce fuel in to the combustion zone for combustion wherein the igniter is powered by a radio-frequency power source; the igniter comprising a resonator electromagnetically coupled to the radio-frequency power source and having a resonant wavelength, the resonator including: a first conductor a second conductor, and a dielectric between the first conductor and the second conductor, and an electrode configured to be electromagnetically coupled to the first conductor the electrode having a distal end disposed in the combustion zone, wherein the resonator is configured such that when excited by the radio-frequency power source with a signal having a wavelength proximate to an odd-integer multiple of one-quarter of the resonant wavelength, the resonator provides a plasma corona in the combustion zone and Asquith further teaches controlling power to the igniters to cause the radio-frequency power source to excite the resonator with the signal so to as provide the plasma corona and cause combustion of the fuel 
Asquith teaches a fuel inlet (the outlet of the 14’s) configured to introduce fuel in to the combustion zone for combustion (col. 3 ll. 47-50 “Fuel is introduced into the augmentor through fuel spray sources 34 spaced around the periphery of the augmentor interior. Fourteen fuel spray sources 34 can be seen in FIG. 4”) wherein the igniter is powered by a radio-frequency power source (21); the igniter comprising a resonator (the elements including and within 23) electromagnetically coupled to the radio-frequency power source (col. 3 ll. 23-30 Without going into great detail, which can 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vdoviak with Asquith to provide the benefit of an augmentor having a flame stabilization means with improved efficiency (col. 1 ll. 47-50 “Accordingly, it is an object of the present invention to provide a flame stabilization means which does not involve slowing the gas flow with its attendant loss in efficiency”).
Vdoviak in view of Asquith does not teach a controller configured to cause the radio-frequency power source to excite the resonator with the signal so to as provide the plasma corona and cause combustion of the fuel.
Wikipedia teaches using a Full Authority Digital Engine Control (FADEC) to control all aspects of aircraft engine performance (FADEC works by receiving multiple input variables of the current flight condition including air density, throttle lever position, engine temperatures, engine pressures, and many other parameters. The inputs are 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the igniter power control taught by Vdoviak in view of Asquith with Wikipedia’s teachings on using FADES’s to control engine operation (including providing power to igniters) since it has been held that it is an obvious extension of prior art principles to apply a known technique (control over engine operations including fuel flow, start and restart, via a FADEC) to a known device (afterburner fuel system taught by Asquith) ready for improvement to yield predictable results (enabling optimally efficient engine operation), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (D).
Vdoviak in view of Asquith and Wikipedia does not teach a base conductor at a proximal end of the resonator and the first conductor and the second conductor extending from the base conductor at the proximal end.
Smith teaches a resonator ((16) see col. 3 ll. 55-62 “The resonator 16, as shown in FIGS. 3 and 4, includes a conductive cavity housing 44, a center conductor 46, an RF connector 48 and an electrode 50. The cavity housing 44 is preferably hollow and generally cylindrical in shape and has solid annular structure presenting an outer surface 52 and inner surface 54, thereby creating a cavity 47. The housing 44 is preferably one-quarter of the electrical wavelength in length”) which serves as a plasma 
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Vdoviak in view of Asquith and Wikipedia with Smith since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the quarter wave resonator for a plasma ignition system for an internal combustion engine as taught by Smith) for another (the quarter wave resonator for a plasma ignition system for an internal combustion engine as taught by Asquith) to obtain predictable results (a reasonable chance of success would be expected from the substitution since both are quarter wave resonators designed for use as plasma igniters for internal combustion engines); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 5
Vdoviak further teaches wherein a longitudinal axis of the first conductor (the longitudinal axis of the first conductor of Vdoviak in view of Asquith would have the igniter angling see in Vdoviak Fig. 1, which is oblique to the longitudinal axis of the combustion chamber) is oblique to a longitudinal axis of the combustion chamber (see Vdoviak Fig. 1), which would result in a distal end of the first conductor (the downstream end) disposed towards a distal end of the combustion chamber (the downstream end).
Regarding claim 12, per the rejection of claim 1 supra, Vdoviak in view of Asquith, Wikipedia, and Smith teaches the structural limitations recited in claim 12.
The recited method steps of claim 12 are the normal and usual operation of the apparatus taught by Vdoviak in view of Asquith, Wikipedia, and Smith in the rejection of claim 1 supra, as such, it would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have performed the method steps recited in claim 12 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claim 16, per the rejection of claim 5 supra, Vdoviak in view of Asquith, Wikipedia, and Smith also teaches the added claim limitations recited in claim 16.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asquith in view of Wikipedia, Smith,  Abdallah “Microwave sources based on high quality factor resonators modeling optimization and metrology”, Amir “Cylindrical Gaussian Eigenmodes of a Rectangular Waveguide Resonator Three dimensional 
Regarding claim 7, Asquith in view of Wikipedia and Smith teaches the system as discussed above.
Asquith further teaches wherein the resonator is selected from the group consisting of: a coaxial-cavity resonator (see Smith Fig. 4).
Asquith does not teach wherein the resonator is selected from the group consisting of: a dielectric resonator.
Abdallah teaches a dielectric resonator (Page 8 and 9 “fixed frequency resonator, such as yttrium iron garnet (YIG) spheres which are magnetically tunable ... The key element of the fixed frequency oscillator is the high quality factor (𝑄) passive resonant element, such as micro-strip based resonators, piezoelectric surface acoustic wave (SAW) or bulk acoustic wave (BAW) resonators, dielectric resonators (DR), ceramic coaxial resonators, metallic cavity resonators or sapphire-loaded cavity resonators (SLC) … Another type of low phase noise dielectric resonator oscillator is the sapphire-loaded cavity resonator oscillator (SLCO). Featuring the lowest dielectric losses, sapphire crystal is used to build a microwave resonator in whispering gallery mode configuration”).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Asquith in view of Wikipedia and Smith with Abdallah since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the resonators taught by Abdallah) for another (the coaxial dielectric resonator of Asquith) to obtain predictable results (a quarter wave 
Asquith in view of Wikipedia, Smith and Abdallah does not teach a rectangular-waveguide cavity resonator.
Amir teaches a rectangular-waveguide cavity resonator
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Asquith in view of Wikipedia, Smith, and Abdallah with Amir since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the resonators taught by Amir) for another (the coaxial dielectric resonator of Asquith) to obtain predictable results (a quarter wave resonant plasma igniter with a suitable resonator); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Asquith in view of Wikipedia, Smith, Abdallah, and Amir does not a gap-coupled microstrip resonator.
Pozar teaches a gap-coupled microstrip resonator (page 13).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Asquith in view of Wikipedia, Smith, Abdallah and Amir with Pozar since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the resonators taught by Pozar) for another (the coaxial dielectric resonator of Asquith) to obtain predictable results (a quarter wave resonant plasma igniter with a suitable resonator); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Asquith in view of Wikipedia, Smith, Abdallah, Amir, and Pozar does not teach a parallel-plate resonator.
Guillon teaches a parallel-plate dielectric resonator (Fig. 3.2)
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Asquith in view of Wikipedia, Smith, Abdallah,  Amir and Pozar with Guillon since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the resonators taught by Guillon) for another (the coaxial dielectric resonator of Asquith) to obtain predictable results (a quarter wave resonant plasma igniter with a suitable resonator); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).
The recited method steps of claim 18 are the normal and usual operation of the apparatus taught by Asquith in view of Wikipedia, Smith,  Abdallah, Amir, Pozar, and Guillon supra, as such, it would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have performed the method steps recited in claim 18 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claim 9  rejected under 35 U.S.C. 103 as being unpatentable over Asquith ‘118 in view of Wikipedia, Smith and Sathiya “Combustion Chamber Classification Aero Notes”
Regarding claim 9, Asquith ‘118 in view of Wikipedia and Smith teaches the invention as discussed above
Asquith ‘118 further teaches wherein the combustion chamber of the jet turbine engine is selected from the group consisting of: an annular combustor (see Fig. 1 and 2)
Asquith ‘118 in view of Wikipedia and Smith as discussed above does not teach wherein the combustion chamber of the jet turbine engine is selected from the group consisting of: a combustion can of a can-annular combustor, and a combustion can of a can combustor.
Sathiya teaches wherein the combustion chamber of the power-generation turbine is selected from the group consisting of: an annular combustor (annular type combustor), a combustion can of a can-annular combustor (a can of a cannular type combustor), and a combustion can of a can combustor (a can of a can type combustor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asquith ‘118 in view of Wikipedia and Smith with the combustor type teachings of Sathiya since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (an annular combustor, a combustion can of a can-annular combustor, or a combustion can of a can combustor) for another (the unspecified combustor of Asquith ‘118) to obtain predictable results (see Sathiya: ease of design, test, and maintenance for a can combustor; more uniform temperature, better exit flow and weight savings for a can annular combustor; and even greater weight savings and exit temperature uniformity for an annular combustor (in exchange for ease of design and 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asquith in view of Wikipedia, Smith and Gregoire 5,549,795
Regarding claim 10, Asquith in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith in view of Wikipedia and Smith does not teach a direct-current power source configured to provide a bias signal between the first conductor and the second conductor.
Gregoire teaches a direct-current power source (48) configured to provide a bias signal (col 10, ll. 6-9 An optional high voltage power supply 48 or other voltage source provides a DC bias voltage) to the electrodes (52 and 54) of an RF corona source quarter wave resonator (see Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asquith in view of Wikipedia and Smith with Gregoire’s teachings of applying a DC bias to an RF corona source to make discharge initiation easier (col. 10 ll. 15-17 However, the DC bias approach enables easier initiation of a discharge to start the corona, after which it may be reduced).
The recited method steps of claim 20 are the normal and usual operation of the apparatus taught by Asquith in view of Wikipedia, Smith and Gregoire supra, as such, it would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have performed the method steps recited in claim 20 since it has been held that if a prior art device, in its normal and usual operation, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Asquith ‘118 in view of Wikipedia, Smith and Martindale 2006/0013683 
Regarding claims 19 Asquith ‘118 in view of Wikipedia and Smith teaches the invention as discussed above.
Asquith ‘118 in view of Wikipedia and Smith as discussed above does not teach further comprising compressing air using a compressor of the jet engine, thereby causing compressed air to enter the combustion zone
Walker teaches compressing air using a compressor of a gas turbine engine, thereby causing compressed air to enter the combustion zone ([0002] Operation of gas turbine engines is well known. Essentially, a number of compressor blade assemblies are associated with a number of turbine blade assemblies such that air is compressed by the compressor assemblies into a combustor where fuel and that compressed air are combusted in order to expel a thrust gas flow through the turbine which in turn thereby drives the compressor assemblies as well as provide thrust in an aircraft or shaft rotation in stationery engines).
It would have been obvious for one of ordinary skill in the prior art before the effective filing date of the claimed invention to have modified Asquith ‘118 in view of Wikipedia and Smith with Martindale’s teachings on gas turbine engine operation since the operation of gas turbine engines is well known.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered and the asserted deficiencies in the prior rejection have been addressed by the inclusion of new reference Smith 5,361,737.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741